DETAILED ACTION
Disposition of Claims
Claims 1-43 were pending.  Claims 4, 6-7, 17, 19-20, 31, and 33-34 have been cancelled.  Amendments to claims 1, 5, 8, 14, 18, 21, 28, 32, 35, and 42 are acknowledged and entered.  Claims 1-3, 5, 8-16, 18, 21-30, 32, and 35-43 will be examined on their merits.  

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210316002A1, Published 10/14/2021.  Amendments to the specification presented on 07/14/2022 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 07/14/2022 regarding the previous Office action dated 04/14/2022 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Specification
(Objection withdrawn.)  The objection to the abstract is withdrawn in light of the amendments to the abstract.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 5, 18, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the amendments to the claims. 



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 1 is drawn to a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one drug and a viral surface protein, wherein the viral surface protein is a spike protein of severe acute respiratory syndrome-related coronavirus 2 (SARS CoV-2 or COVID-19), mediates entry into a target cell, is attached to an outer surface of the biocompatible framework, and wherein the biocompatible framework is a biocompatible polymer or a micelle.  
Further limitations on the composition of claim 1 are wherein the at least one drug is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework in the drug carrier (claim 2); wherein the at least one drug is attached to an outer surface of the biocompatible framework (claim 3); wherein the viral surface protein targets cells having the target receptor for said viral surface protein compared to other cells in a mammal that do not comprise said target receptor (claim 5), wherein the target receptor is ACE-2 (claim 8), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 (claim 9) or SEQ ID NO: 2 (claim 10) or any one of SEQ ID NOs: 1-24 or a functional fragment thereof (claim 11); and wherein the at least one drug comprises an antiviral agent (claim 12); the composition of claim 1 in a pharmaceutically acceptable carrier (claim 13).
Claim 14 is drawn to a method for targeted delivery of a drug to cells expressing a receptor for a viral surface protein in a mammal, comprising administering to the mammal an effective amount of a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one drug and a viral surface protein, wherein the viral surface protein is a spike protein of severe acute respiratory syndrome-related coronavirus 2 (SARS CoV-2 or COVID-19), mediates entry into the cells, and is attached to an outer surface of the biocompatible framework, and wherein the biocompatible framework is a biocompatible polymer or a micelle.  
Further limitations on the method of claim 14 are wherein the at least one drug is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework (claim 15); wherein the at least one drug is attached to an outer surface of the biocompatible framework (claim 16); wherein the viral surface protein targets cells which comprise its target receptor (claim 18); wherein the receptor is ACE-2 (claim 21), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 (claim 22) or SEQ ID NO: 2 (claim 23) or any one of SEQ ID NOs: 1-24 or a functional fragment thereof (claim 24); wherein the at least one drug comprises an antiviral agent (claim 25); wherein the composition is administered by a method selected from enteral, topical, pulmonary, and injection administration methods (claim 26); and wherein the composition is administered by a pulmonary or an intravenous administration method (claim 27).
Claim 28 is drawn to a method of treating a viral infection in a mammal, comprising administering to the mammal an effective amount of a composition comprising a drug carrier, the drug carrier comprising a biocompatible framework carrying at least one antiviral agent and a viral surface protein, wherein the viral surface protein is a spike protein of severe acute respiratory syndrome-related coronavirus 2 (SARS CoV-2 or COVID-19), mediates entry into a target cell, is attached to an outer surface of the biocompatible framework, and wherein the biocompatible framework is a biocompatible polymer or a micelle.  
Further limitations on the method of claim 28 are wherein the at least one antiviral agent is encapsulated in, intercalated in, embedded in, absorbed to, or conjugated to the biocompatible framework (claim 29); wherein the at least one antiviral agent is attached to an outer surface of the biocompatible framework (claim 30); wherein the viral surface protein targets cells comprising said receptor over cells which do not comprise said receptor (claim 32); wherein the receptor is ACE-2 (claim 35), wherein the spike protein of SARS-CoV2 comprises an amino acid sequence selected from a sequence with at least 90% sequence identity to the amino acid sequence shown in SEQ ID NO: 1 (claim 36) or SEQ ID NO: 2 (claim 37) or any one of SEQ ID NOs: 1-24  or a functional fragment thereof (claim 38); wherein the composition is administered by a method selected from enteral, topical, pulmonary, and injection administration methods (claim 39); wherein the composition is administered by a pulmonary or an intravenous administration method (claim 40); wherein the mammal is a human (claim 41), wherein the human has a high risk of infection (claim 42), and wherein the human suffers from diabetes, heart disease or a pulmonary disorder (claim 43).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim(s) 1-7, 12-20, 25-34, and 39-43 under 35 U.S.C. 102(a)(1) as being anticipated by He et. al. (US20200009244A1, Pub. 01/09/2020, Priority 06/13/2018; hereafter “He”) is withdrawn in light of the amendments to the claims. 



(Rejection maintained and extended – necessitated by amendment.)  Claim(s) 1-3, 5, 8-16, 18, 21-30, 32, and 35-43 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gershoni (WO2021205455A1, Priority 04/07/2020; hereafter “Gershoni”.)  Note the rejection of claims 4, 6-7, 17, 19-20, 31, and 33-34 is withdrawn due to the cancellation of said claims and the incorporation of these limitations into the independent claims.  
The Prior Art
Gershoni teaches immunogenic vaccine compositions which comprise severe acute respiratory syndrome coronavirus type 2 (SARS CoV-2) spike proteins (entire document; see abstract.)  Gershoni teaches SARS CoV-2 spike protein sequence may be YP_009724390, which aligns with 100% identity to SEQ ID NOs:1 and 2 of the instant claims (p. 22, ¶1; See attached alignment; SEQ ID NO: 2 is a fragment of SEQ ID NO:1.)  Gershoni teaches that the S protein or fragment thereof may be delivered via a polyvalent dendrimer with at least one adjuvant, carrier, auxiliary, or diluent (p. 6, ¶5; pp. 6-7, ¶ bridging pages.)  Gershoni teaches the vaccine may be multivalent, and that dendrimers are biocompatible supports that can display multiple copies of heterologous or homologous antigens at once (p. 7, ¶1; Example  at p. 174; pp. 111-113; instant claims 1, 5, 8-11, 13).  Gershoni teaches the use of the vaccine compositions to elicit a therapeutic immune response in a human host against SARS-CoV2 (p. 146, ¶3; Example 16; instant claims 28, 32, 35-38, 41.)  The human may be at risk of infection (p. 87, ¶1; instant claim 42) and may be administered through a pulmonary, topical, or injection method (pp. 83-84, ¶ bridging pages, instant claims 26-27; 39-40).  
Gershoni teaches the immunogenic composition may comprise additional therapeutic agents (p. 94, ¶1) and since the definitions of “drug” and “antiviral agents” are quite broad, the teachings of such additional agents such as adjuvants reads upon the inclusion of “drugs” or “antiviral agents” in the composition as said adjuvants may have a direct antiviral effect upon the host (p. 83, ¶1; p. 86, ¶1; p. 92, ¶2; p. 114, ¶2; instant claims 2-3,  12, 14-16, 18, 21-25, 29-30.)  
For at least these reasons, Gershoni teaches the limitations of instant claims 1-3, 5, 8-16, 18, 21-30, 32, and 35-43, and anticipates the invention encompassed by said claims. 
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant asserts that Gershoni fails to teach “biocompatible polymers” as instantly claimed.  By standard definition, a polymer is “any of a class of natural or synthetic substances composed of very large molecules, called macromolecules, that are multiples of simpler chemical units called monomers. Polymers make up many of the materials in living organisms, including, for example, proteins, cellulose, and nucleic acids.”  As provided for in the specification at ¶[0053], for a polymer to be “biocompatible”, it “…refers to the characteristic of certain substances to not induce a substantially adverse physiological response (e.g., acute immunological or toxicological response) in a subject being treated, wherein the term “substantially adverse physiological response” generally refers to a physiological response of such acuteness that the welfare of the subject or the efficacy of the treatment could be compromised, as could be determined by one skilled in the medical arts.”  A polyvalent dendrimer or “dendritic polymer” as provided for by Gershoni is a polymer of substantially identical or identical structures that radiate from a core and act as a carrier for the antigen molecule, in this case, the SARS CoV-2 Spike protein or fragment thereof.  (pp. 111-112), wherein the dendritic polymers are specifically noted to not comprise “antigenic” contaminants or other functional groups that irritate tissue or provoke other undesirable responses (p. 112, ¶4).  By the definition of these dendritic polymers, they are 1) not inducing a harmful response to the host and 2) are polymers, and therefore under broadest reasonable interpretation are “biocompatible polymers” as provided for in the instant claims.  Finally, as provided for in applicant’s own specification, “dendrimers” are considered to be biocompatible frameworks (¶[0038]).  Therefore, taken as a whole, this argument is not persuasive.  
Applicant argues that the priority document 63/006,362 fails to provide support for micelles.  While this may be true, the ‘362 priority document provides sufficient support for the polyvalent dendrimers (see e.g. reference claims 12-14; specification at p. 5, ¶5; pp. 46-49; pp. 78-80).  Therefore, Gershoni has sufficient support for SARS CoV-2 Spike proteins or fragments thereof presented on a biocompatible polymer back to the priority date of 04/07/2020, and this argument is not persuasive.  
For at least these reasons, the rejection over Gershoni is maintained.  



Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claim(s) 1-3, 5, 8-16, 18, 21-30, 32, and 35-43 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of copending Application No. 17/086,957 (reference application).  Note the rejection of claims 4, 6-7, 17, 19-20, 31, and 33-34 is withdrawn due to the cancellation of said claims and the incorporation of these limitations into the independent claims.  
The rationale behind this rejection was set forth in a previous Office action and will not be repeated herein.  
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
	Applicant has requested that the non-statutory obviousness-type double patenting rejection be held in abeyance until allowable subject matter is indicated in the present application.  However, said rejection must be maintained as a matter of record until the appropriate terminal disclaimers have been filed, or until the applications have been amended in such a way as to not claim patently identical subject matter. 


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648